Order, Family Court, New York County (Ruth Zuckerman, J.), entered on or about October 1, 1996, which, after a hearing, granted petitioner wife’s application for an order of protection, inter alia, directing respondent husband to stay away from petitioner and the marital residence for 1 year, unanimously affirmed, without costs.
We see no basis to disturb Family Court’s finding that respondent physically assaulted his wife. Family Court’s factual and credibility findings are entitled to deference and are, in any case, well supported in the present hearing record (Matter of Muldavin v Muldavin, 248 AD2d 209). Concur — Ellerin, J. P., Williams, Mazzarelli and Andrias, JJ.